United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, PERFORMANCE
CLUSTER, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-312
Issued: November 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2010 appellant filed a timely appeal from the September 1, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$10,000.00 overpayment of compensation; and (2) whether OWCP properly determined that
appellant was at fault in creating the overpayment of compensation, thereby precluding waiver of
recovery of the overpayment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
In mid 1992, OWCP accepted that appellant, then a 45-year-old letter carrier, sustained
several occupational conditions of her right arm, including elbow and shoulder tendinitis and
shoulder impingement. It authorized the performance of subacromial decompression of her right
shoulder. In 1999, OWCP accepted that appellant sustained additional occupational conditions,
including right rotator cuff syndrome and left shoulder strain.
Appellant received disability compensation from OWCP for various periods, including
the period beginning August 13, 2008 and continuing. On October 31, 2009 she received a
$10,000.00 check from the employing establishment which represented an incentive payment to
encourage voluntary retirement.2
The record contains a memorandum of a telephone call appellant made to OWCP on
March 22, 2010. Appellant advised that she did receive retirement incentive pay from the
employing establishment. The memorandum stated that she “understands that an [overpayment]
has been created due to the incentive pay as well as continuing payments on the [periodic rolls]
plate and that she will receive corresp[ondence] from us on her options for repayment.3
In a June 30, 2010 letter, OWCP advised appellant that it had made a preliminary
determination that she received a $10,000.00 overpayment because she received a retirement
incentive payment in this amount from the employing establishment during the same period that
she was receiving disability compensation.4 It also made a preliminary determination that she
was at fault in creating the overpayment because she failed to provide information which she
knew or should have known to be material. OWCP advised appellant that she could submit
evidence challenging the fact, amount or finding of fault and request waiver of the overpayment.
It requested that she complete and return an enclosed financial information questionnaire (Form
OWCP-20) within 30 days even if she was not requesting waiver.
Appellant responded to OWCP’s preliminary determination by letter dated July 22, 2010
and included a completed Form OWCP-20. She stated that she did not receive any lump-sum
payment from OPM as part of an alternate annuity under her retirement plan. Appellant
acknowledged that she received a $10,000.00 incentive payment to retire from the employing
establishment. She noted that she filed her retirement papers on October 31, 2009.

2

On October 31, 2009 appellant filed retirement papers. A December 15, 2009 bank deposit record and other
evidence of record indicate that the actual check she received from the employing establishment equaled $6,795.00
but that the deductions made from the $10,000.00 amount were for her benefit.
3

The record of an April 26, 2010 telephone call from appellant to OWCP stated, “[Appellant] understands that
the incentive pay from [employing establishment] has to be addressed as an overpayment.” Appellant elected to
receive Office of Personnel Management (OPM) benefits effective May 31, 2010.
4

OWCP noted that in late 2009 appellant received an incentive payment in the gross amount of $10,000.00 from
the employing establishment. From August 13, 2008 to June 30, 2010, appellant received disability compensation
from OWCP totaling the gross amount of $75,013.40, less deductions for insurance benefits on her behalf, resulting
in a net payment of $66,381.92. The record contains documents supporting these figures.

2

In a September 1, 2010 decision, OWCP determined that appellant received a $10,000.00
overpayment of compensation because she received an impermissible dual benefit of the first
payment of a retirement incentive from the employing establishment and disability compensation
from OWCP during the same period.5 It also determined that she was at fault in the creation of
the overpayment of compensation, thereby precluding waiver of recovery of the overpayment,
because she failed to provide information which she knew or should have known to be material.6
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA7 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.8 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, she may not receive salary, pay or remuneration
of any type from the United States.9 Section 10.421 of the implementing regulations provide that
an employee may not receive compensation for total disability concurrently with separation pay
(which is also known as retirement incentive pay).10 When OWCP discovers concurrent receipt
of benefits, it must declare an overpayment in compensation and give the usual due process
rights.11
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $10,000.00 overpayment of compensation that
arose when she concurrently received compensation for temporary disability and separation pay.
While receiving compensation for disability resulting from her employment injury, appellant
entered into a retirement incentive agreement with the employing establishment that resulted in
her receiving an initial payment of $10,000.00 in exchange for her voluntary resignation.12
Although compensation under FECA is paid for the incapacity to earn the wages an employee
5

The employing establishment indicated that appellant would receive a second separation incentive payment of
$5,000.00 in November 2010.
6

The decision indicated, “If [OWCP] had been advised that [appellant] had received payment from the
employing [establishment] at the same time she was receiving disability compensation from [OWCP], the disability
compensation would have been terminated to avoid an overpayment and then resumed at the appropriate time.”
7

5 U.S.C. §§ 8101-8193.

8

Id. at § 8102(a).

9

Id. at § 8116(a).

10

20 C.F.R. § 10.421(c); see L.J., 59 ECAB 264 (2007).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.17.d(4) (April 1996).

12

The employing establishment made the retirement incentive payment on October 31, 2009. A December 15,
2009 bank deposit record and other evidence of record indicate that the actual check appellant received from the
employing establishment equaled $6,795.00 but that the deductions made from the $10,000.00 amount were for
appellant’s benefit. Appellant later received a second retirement incentive payment in the amount of $5,000.00.
The record also reveals that between August 13, 2008 and June 30, 2010 she received disability compensation from
OWCP totaling the gross amount of $75,013.40 and the net amount of $66,381.92 (after deductions for her benefit).

3

was receiving at the time of the work injury and although she was no less disabled for having
accepted the separation pay, the law is clear in providing that she may not concurrently receive
compensation for total disability and separation pay.13 Because appellant’s separation pay
created an overpayment of compensation, the Board must affirm OWCP’s September 1, 2010
decision on the issue of fact and amount of overpayment.14
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.15 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”16 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.17
In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provides in relevant part:
“An individual is with fault in the creation of an overpayment who-(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”18
Section 10.433(c) of OWCP’s regulations provide:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
13

See L.D., 59 ECAB 673 (2008).

14

OWCP gave appellant the appropriate due process rights by sending her a preliminary overpayment
determination and providing her an opportunity to respond.
15

5 U.S.C. § 8129(a).

16

Id. at § 8129(b).

17

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

18

20 C.F.R. § 10.433(a).

4

circumstances and the individual’s capacity to realize that he or she is being
overpaid.”19
Even though OWCP may be negligent in allowing an overpayment of compensation to
occur, this does not excuse a claimant’s acceptance of a check she knew or should have known to
be incorrect or her failure to accurately provide material information to OWCP in a timely
manner.20
ANALYSIS -- ISSUE 2
OWCP applied the second standard in determining that appellant was at fault in creating
the $10,000.00 overpayment of compensation. In order for it to establish that she was at fault in
creating the overpayment, OWCP must show that she failed to provide information which she
knew or should have known to be material.
On appeal, appellant argued that she was not at fault in the creation of the $10,000.00
overpayment because OWCP erred by issuing disability checks while she received retirement
incentive pay and because she had not “seen a regulation addressing an incentive payment.” The
Board notes that the retirement incentive payment was made in late 2009 but the record does not
indicate that she reported the payment to OWCP until March 2010. The record further shows
that appellant understood the materiality of reporting the receipt of the payment in a timely
manner. When she called OWCP to report receipt of the incentive payment, appellant stated that
she understood that she could not concurrently receive disability compensation and the incentive
payment without creating an overpayment.
In determining whether a claimant is at fault in creating an overpayment, OWCP will
consider the circumstances surrounding the overpayment and the degree of care expected by a
recipient of compensation may vary with the complexity of the circumstances and the
individual’s capacity to realize that she is being overpaid.21 Appellant’s actions demonstrate that
she knew or should have known that she was not entitled to receive a retirement incentive
payment and wage-loss compensation concurrently and that she knew or should have known that
it was material that she reports her receipt of an incentive payment in a timely manner.22

19

Id. at § 10.433(c).

20

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

21

Neill D. Dewald, 57 ECAB 451 (2006).

22

See L.D., supra note 13. Even if OWCP were negligent in allowing the overpayment to occur, this does not
excuse appellant’s failure to provide material information to OWCP in a timely manner. See supra note 20.

5

In applying the tests to determine fault, OWCP applies a reasonable person test.23 Under
the circumstances of this case, the Board finds that appellant was at fault in the creation of the
overpayment of compensation.24
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $10,000.00
overpayment of compensation. The Board further finds that OWCP properly determined that she
was at fault in creating the overpayment, thereby precluding waiver of recovery of the
overpayment.

23

Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

24

With respect to recovery of the overpayment, where no further compensation benefits are due an individual, as
in this case, the Board does not have jurisdiction and the recovery of an overpayment remains within the discretion
of OWCP. The Board’s jurisdiction over recovery is limited to reviewing those cases of whether OWCP seeks
recovery from continuing compensation payments under FECA. Terry A. Keister, 56 ECAB 559 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the September 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

